The opinion of the court was delivered by
West, J.:
It is insisted that the measure of damages is the difference between the value.of the land and $1600, the sum at which it was to be taken off the plaintiff’s hands, instead of the difference between the value of the land and the value of the car — on the theory that the plaintiff is entitled to the benefit of his bargain. Had the land been as represented its value might have been much more than the price fixed for the car, but the plaintiff can at most claim nothing beyond the difference between such price and the value of the land, and hence, as said in the former opinion, the rule in Speed v. Hollingsworth, 54 Kan. 436, 38 Pac. 496, that the measure is the difference between the actual and the represented value of the land is not so directly applicable as to be controlling. But upon full consideration the court is not disposed to depart from the rule often announced and recently reaffirmed, that the plaintiff is entitled to the benefit of his bargain. (Speed v. Hollingsworth, 54 Kan. 436, 38 Pac. 496; George v. Lane, 80 Kan. 94, 102 Pac. 55; McDanel v. Whalen, 91 *662Kan. 488, 138 Pac. 590; Epp v. Hinton, 91 Kan. 513, 516, 138 Pac. 576; Page v. Pierce, ante, p. 149, 139 Pac. 1173.) Hence, in this case, after accounting for whatever else of value he received in the transaction, the measure of the plaintiff’s damages is the difference between the value of the land and the sum for which it was to be taken off his hands, which was also the price of the car, $1600.
The third paragraph of the syllabus is modified accordingly.